In a proceeding, inter alia, to enjoin the respondent Dime Savings Bank of New York, FSB, from conducting a foreclosure sale pursuant to Uniform Commercial Code article 9, the petitioner appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (O’Donoghue, J.), dated October 4, 2002, as denied her motion for a preliminary injunction to stay a foreclosure sale, inter alia, of her 290 shares of stock in Elmhurst Gardens, Inc.
Ordered that the appeal is dismissed as academic, with one bill of costs to the respondents appearing separately and filing separate briefs.
*490The petitioner appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County, as denied her motion for a preliminary injunction to stay a foreclosure sale, inter alia, of her 290 shares of stock in Elmhurst Gardens, Inc. The appeal is academic, because the foreclosure sale occurred after issuance of the order appealed from. Prudenti, P.J., Ritter, H. Miller and Crane, JJ., concur.